          Case 1:18-cv-01979-LLS Document 183 Filed 01/21/21 Page 1 of 2
                                                            . l;Soc SD\Y
                                                           . DOCUME\T
                                                           .~LECTRO\IC ALLY FI.LED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                             I  DOC #: _ _ _--,-__,.,._ _
- - - - - - - - - - - - - - - - - - -x                     : DATE FILED:   J/2;/'2   I

In re GRUPO TELEVISA SECURITIES                         18 Civ. 1979 (LLS)
LITIGATION
                                                         MEMORANDUM & ORDER

- - - - - - - - - - - - - - - - - - -x


         With respect to the discovery matters discussed in

Counsels '    December 18 , 23 , 28 and 29 , 2020 letters to the Court:

         The issues concerning Robbins Geller's        ("RG") qualification

to act as counsel for the class do not address its adequacy or

its competence , but its candor .

         When RG submitted to the Court CAAT ' s application to serve

as Class Representativ e and defined CAAT 's losses in Televisa

ADRs ,     RG apparently made no mention of CAAT ' s much larger

returns from another investment it had made in Arrowstreet ,

which made a large profit from shorting Televisa ' s common stock ,

in which CAAT shared to an extent far exceeding its ADR losses .

         If RG was not then aware of CAAT ' s experience with

Arrowstreet, it cannot be faulted for not disclosing it              (barring

evidence of willful ignorance) .          There may remain questions

about their performances when RG learned of it .

         If RG was originally aware or can be fairly charged with

knowledge of CAAT ' s Arrowstreet profits , there are consequentia l


                                        -1-
      Case 1:18-cv-01979-LLS Document 183 Filed 01/21/21 Page 2 of 2



questions whether it was obliged to disclose them to the Court.

 It is important that both sides have the full facts bearing on

those questions, so they can be argued with the depth and

accuracy that both parties, and counsel, deserve.

    Accordingly, RG must disclose all documents and information

arguably relevant to those issues, and Wachtell, Lipton must

concentrate its discovery demands on those issues.

     So ordered.

Dated: New York, New York
       January 21, 2021



                                              LOUIS L. STANTON
                                                   U.S.D.J.




                                    -2-
